BECKER, Circuit Judge,
dissenting.
The majority opinion reads convincingly until one scrutinizes the factual premises underlying the two principal bases of its constitutional analysis: the anti-crime justification for the statute and the existence of ample alternative channels of communication. In my view, these justifications do not pass constitutional muster on the record in this case. I reach the same conclusion with respect to the privacy justification relied on by the district court. Moreover, I believe that the majority’s decision to uphold the ordinances in question is an unfortunate illustration of a growing trend in first amendment jurisprudence allowing municipalities to restrict significantly the forums for political communication available to poorly financed political groups. See Members of the City Council of Los Angeles v. Taxpayers for Vincent, — U.S. -, 104 S.Ct. 2118, 80 L.Ed.2d 772 (1984).
I. The Ordinances
I begin with a brief description of the ordinances in question. Although their details vary from town to town, the structure of the ordinances is uniform. They define certain “covered activities,” which include door-to-door fund solicitation by political groups, and require organizations seeking to engage in the covered activities within the town to obtain a permit. Certain groups or activities are explicitly excluded from this requirement. The ordinances further limit the hours during which covered activities may take place, even with a permit. Activities not covered by the ordinances, or specifically excluded, may presumably take place at any time and without the need for a permit.1
In the town of Munhall, for example, the covered activities include general canvassing or soliciting for contributions. Specifically excluded, and thus permitted at all times and without a permit, are “boys or girls under sixteen years, who take orders for and deliver newspapers, greeting cards, candy, and the like, or who represent the Boy Scouts and Girl Scouts or similar organizations.” The Munhall Chief of Police is authorized by the ordinances to deny permits to anyone whom he finds “injurious to the public interest, or to the public health, safety or morals.” Once a permit is issued, covered activities, such as those engaged in by the plaintiffs in this case, may take place between 9:00 a.m. to 5 p.m., Monday to Saturday.2
*190II. The Anti-Crime Justification
The majority upholds the ordinances from a first amendment attack brought by the plaintiff organization by finding that the ordinances prevent crime. Burglars, it is explained, may pose as canvassers in order to “canvass” a neighborhood for unoccupied homes. By banning canvassers after dark (at which time the burglars impersonating canvassers are supposedly less conspicuous) the towns hope to reduce crime. In the majority’s view, this justification for the statute is adequate not only in the abstract, but also as applied, because of the specific problems faced by the towns —problems, which it is alleged, are revealed by the record.
I find a simple anti-crime rationale for the ordinances in question highly dubious as a legal propositioñ, and unsupported by the record in this case. To begin with, there is no evidence that the towns face a high crime rate, or that any sort of emergency justifies this curfew on political activity. The only shred of relevant evidence is that, at some point in time that the Chief of Police could not even remember, someone in Munhall who posed as a Bible salesman was seen breaking into a house.3 This isolated incident simply does not support the district court’s finding that “each of the towns established a significant incidence of burglary and home invasion,” or the majority’s conclusion that the “ban of door-to-door canvassing after dark directly and precisely serve the town’s interest in preventing crime.”4
Just as important as the lack of any significant factual foundation for the anti-crime rationale as it applies to these ordinances is the theoretical infirmity of reliance on the vague and speculative fear of crime as a basis for prior restraints on speech. It may well be true that the “local authorities’ task of detecting and preventing burglaries would clearly be more difficult if strangers to their communities were permitted to roam from house to house after dark;” but to allow this undefined additional burden on local law enforcement to justify a significant restriction on free expression is a dangerous precedent indeed. As the Supreme Court has stated in Tinker v. Des Moines Independent Community School District, 393 U.S. 503, 508, 89 S.Ct. 733, 737, 21 L.Ed.2d 731 (1969), “in our system, undifferentiated fear or apprehension of disturbance is not enough to overcome the right to freedom of expression.” While the likelihood of such legislation is remote, on a conceptual level it is unclear to me, for example, why a similar justification could not be used by a town to prohibit the presumably less protected evening constitutional, a visit with neighbors, or a New Year’s Eve party. In short, the anti-crime rationale proves too much. We live in a dangerous age, to be sure, but safety stripped of the freedom to enjoy its fruits becomes a sad form of solitude.
In support of its anti-crime rationale, the majority also cites Martin v. City of Struthers, 319 U.S. 141, 144, 63 S.Ct. 862, 863, 87 L.Ed. 1313 (1943), for the proposition that “burglars frequently pose as canvassers,” and Hynes v. Mayor of Oradell, 425 U.S. 610, 616-17, 96 S.Ct. 1755, 1759, 48 L.Ed.2d 243 (1976), for the proposition that a municipality has the “power to pro*191tect its citizens from crime and undue annoyance by regulating soliciting and canvassing.” Several factors, however, lead me to the belief that these cases do not predetermine the constitutionality of the ordinances under attack here. First, the statement in Martin is clearly dictum. In Martin the Supreme Court struck down an ordinance prohibiting door-to-door canvassing despite the presence of an anti-crime rationale. In addition, I cannot regard a statement made by the Court in 1943 about the modus operandi then in vogue among felons as significantly enhancing the strength of an otherwise insufficient factual record on the question. The Supreme Court did not hold, as a matter of law, that “burglars pose as canvassers.” Cf. Democratic Party v. National Conservative Political Action Committee, 578 F.Supp. 797, 823 (E.D.Pa.1983) (three-judge court), prob. juris, noted — U.S.-, 104 S.Ct. 1906, 80 L.Ed.2d 455 (1984). Certainly the record does not support such a conclusion for the four towns involved in this litigation.
The quotation from Hynes is somewhat less troubling. Neither the plaintiff in this litigation nor the most zealous first amendment advocate would contend that, towns do not have authority under the police power to protect citizens either from crime or “undue annoyance.” The issue, however, is the means by which a town may constitutionally achieve that objective. To support a restriction on political speech, a more direct and substantial relationship between the fear of crime and the restrictive ordinance must be shown. Tinker, 393 U.S. at 508, 89 S.Ct. at 737. In sum, while I agree that prevention of crime is a significant state interest within the meaning of Hef-fron v. International Society for Krishna Consciousness, 452 U.S. 640, 101 S.Ct. 2559, 69 L.Ed.2d 298 (1981), the majority’s anti-crime rationale is not supported by the record and may not be established by an ipse dixit. Cf. Ad World, Inc. v. Doyles-town, 672 F.2d 1136 (3d Cir.1982) (rejecting anti-crime rationale of ordinance banning door-to-door delivery of advertising tabloid).
III. The Privacy Justification
Having found the majority’s major justification for the ordinances unpersuasive, I must now address what I regard to be the defendants’ stronger argument: that the ordinances protect individual privacy. Were all the ordinances involved in this litigation viewpoint neutral, the asserted privacy rationale might justify the ordinances, provided ample alternative forums remained available. Few would quarrel, for example, with an ordinance that barred all door-to-door solicitation at three o’clock in the morning. The interest in residential privacy served by such an ordinance could conceivably be served equally well by passage of a criminal trespass ordinance that conditioned enforcement upon each homeowner posting a “No Trespassing After 3 AM” sign. However, given the consequent aesthetic problems, it would seem absurd to require residents to post such signs by striking down an ordinance making door-to-door solicitation presumptively unlawful at that time of morning. But cf. Martin v. City of Struthers, 319 U.S. 141, 143-44, 63 S.Ct. 862, 863-64, 87 L.Ed. 1313 (1943).
It is unclear at what time the privacy interests that would lead us to sustain that type of ordinance begin to outweigh the first amendment interests of those who desire to solicit in the evening hours; I might well, for example, find an ordinance that barred all solicitation after 9 p.m. to be justified by such privacy interests. I need not confront that question here, however, since the ordinances in question here place significantly greater restraints on free expression.
A. Viewpoint Neutrality
One of the ordinances we confront on this appeal is not viewpoint neutral. By its specific exclusion for favored yet equally disruptive intrusions, the Munhall ordinance is patently viewpoint-based. While it is probably true that fewer people would be annoyed by Girl Scouts ringing the doorbell at 8 p.m. in order to sell cookies than by a grown representative of the plaintiff organization engaging in similar canvassing to obtain support for its politically controversial message, the distinctions based on *192these ephemeral preferences of the public destroy the viewpoint neutrality on which the majority relies in subjecting these ordinances to the deferential Heffron test.5
Because the Munhall ordinance is viewpoint-based, it may be sustained only if it furthers a compelling governmental interest and if there is no less restrictive means by which that interest can be advanced. Carey v. Brown, 447 U.S. 455, 461-462,100 S.Ct. 2286, 2290-2291, 65 L.Ed.2d 263 (1980). No one has suggested that any of the ordinances at issue in this case could , . , , , ,____ meet this rigorous standard. Perhaps ,, i i, i,, i, • i Munhall could ban all solicitations m order ^ to protect the privacy of its residents dur- . p,. , 1 „ J , , .» ,, mg dinner hours6-and perhaps if the maprity adopted my position it would do so-but it cannot, m my view, legislate which forms of disruption may be subject to criminal liability and which forms may not, at least as long as the regulated disruptions” are free speech within the meaning of the first amendment.7
The ordinances of McCandless, Richland and Moon are not clearly viewpoint-based, To be sure, each contains numerous exclusions which suggest that their residents’ concerns about “privacy” vary according to the popularity or political clout of the invading group. McCandless, for example, bars door-to-door sales after permitted hours by those soliciting funds for any religious, charitable or non-profit cause, 67*and by vendors from out of town, but al-^ows after-hours, door-to-door sales by tb°se wh° baf a resRld®nc® or business ofñce Wlthm tbe8 Richland ba« f ter-hours retad sale of goods along with its ban on door-to-door solicitations for politi-f causes’ but all™s salef °f a?d bakery P™ducts ^ be conducted door-to-do°" at a11 bours; bars solicitation of fund* for any charitable, religious or nonprofit cause, as well as personal sohcita-f. „ ’ „ .. tions of merchandise, but allows after- . .. ., ,. ’ n £ hours solicitations by sellers of meat, , , „ , ., „ , “truck gardeners and other favored It would be difficult> however, to litical t tQ thege ex_ g Thg mükman uguall collectg f<)r milk) not to support lobbying effortg for da¡ry priee supports. The ordi. nanceg do fayor commercial solicitation oyer poffical solicitatioil)9 and) in light of this discrimination, I am somewhat less confident than the majority that this discrimination does not render the ordinances subject to the strictest form of scrutiny:10 however, for purposes of argument I am willing to assume that the majority is correct in its use of the Heffron test for evaluating these restrictions on speech.
*193B. Ample Alternatives
Assuming that the McCandless, Richmond, and Moon ordinances are viewpoint-neutral (or even that the Munhall Ordinance is viewpoint-neutral), I still cannot join in the result reached by the majority. The majority opinion simply asserts that, because the ordinances permit door-to-door canvassing during the day on Saturdays,11 because the plaintiff organization can personally solicit in other forums, such as parks and shopping districts, and because the plaintiff organization can proselytize by telephone or mail, plaintiffs “contention that it is left without adequate alternative channels of communication [is] without merit.” This reasoning is flawed.
The majority has not cited any evidence in the record supporting its conclusions about the availability of alternative forums, or their utility as substitutes for canvassing door-to-door during the hours of the early evening. As far as I can discern, no such evidence exists.12 The majority, therefore, has either taken judicial notice, based on some special knowledge about the habits of individuals residing in the defendant towns, of the adequacy of the alternative forums, or it has placed the burden of proof on the plaintiffs to show that ample alternatives do not exist.13 Neither course is appropriate. The first improperly involves the appellate court in fact finding on disputed matters. More importantly, the second places the burden on the wrong party. In my view, the burden should be on the government body that restricts political speech by passing a viewpoint-neutral regulation to demonstrate that ample alternative forums for communication exist. Accord, State v. Today Newspapers, 183 N.J.Super. 264, 271, 443 A.2d 787, 790 (1982). Although I have found no federal cases directly allocating the burden of persuasion concerning the availability of ample alternative forums for communication, language in Perry Educ. Ass’n v. Perry Local Educators’ Assn, 460 U.S. 37, 103 S.Ct. 948, 955, 74 L.Ed.2d 794 (1983), and other cases suggests that the burden should be on the government body.
In Perry, the Court declared that, for content-based regulations, the state has the burden to prove that the regulations further a compelling state interest and are narrowly tailored to further that interest. Id. 103 S.Ct. at 955. The Court then discussed content-neutral time, place, and manner regulations, saying that such regulations must be narrowly tailored to serve a significant state interest and leave open ample alternative channels of communication. Id. While the Court did not explicitly state on whom the burden of proof lay to show the existence of such alternative, the Court’s intention seems clear — that the burden lies on the state. Indeed, in Linmark Associates Inc. v. Willingboro, 431 U.S. 85, 97 S.Ct. 1614, 52 L.Ed.2d 155 (1977), the Court, in striking down a ban on certain signs, because ample alternative forums did not exist, found “respondents’ effort to defend the ordinance on this ground [that it restricted only one method of communication] ... unpersuasive,” (emphasis added) Id. at 93, 97 S.Ct. at 1618, *194again suggesting that the burden lies on the state.14 Logic compels me to conclude that if the government body must bear the high burden of proving that a content-based regulation serves a compelling state interest and is narrowly drawn, Perry, 103 S.Ct. at 955, it should also bear the burden of proving that a content-neutral time, place, and manner regulation provides ample alternative opportunities for speech.15
The defendant towns have not met their burden of showing that ample alternative forums for communication remain open to the plaintiff organization. First, although subject to criticism in some Supreme Court cases, see Breard v. City of Alexandria, 341 U.S. 622, 639 & n. 27, 640, 71 S.Ct. 920, 931 & n. 27, 931, 95 L.Ed. 1233 (1951), and subject to high praise in others, see Martin v. City of Struthers, 319 U.S. 141, 145-46, 63 S.Ct. 862, 864-65, 87 L.Ed. 1313 (1943), door-to-door solicitation is clearly a unique form of communication in our democracy, one for which few substitutes exist, particularly among those unable to buy their way into the home through purchase of radio or television time or direct mail.16 When out on the street, the solicitor confronts individuals who are generally engaged in the commerce of the day and unwilling to exchange in any prolonged discussion. Moreover, away from one’s “home turf,” the average individual may often feel threatened by a stranger coming at him or her and promoting unusual ideas. The public park has similar deficiencies, and is often a poor site for engaging individuals in one-on-one discussions of the ideas of the day. Today’s private shopping mall may bar solicitors, see Lloyd Corp. v. Tanner, 407 U.S. 551, 92 S.Ct. 2219, 33 L.Ed.2d 131 (1972), and, again, because those in it are generally busy, provides an avenue of communication with limited utility. At all events, the record is barren of evidence of the existence of shopping centers and parks in these towns. See suyra n. 12 and accompanying text.
The home, by contrast, has special advantages. Precisely because the homeowner may slam the door in the solicitor’s face the moment he or she feels threatened by either the solicitor or his ideas, and precisely because the home is often a place of quiet where the homeowner may have the time to engage in some prolonged discussion, it is a particularly valuable forum for communication. It is of course true, as the majority notes, that the defendant towns have not barred door-to-door solicitation but have merely limited the hours during which it may take place. The question, however, *195is whether the limitations are too stringent. By eliminating evening solicitation (or even late afternoon solicitation as in Munhall), the ordinances prevent the plaintiff organization from reaching significant segments of the population who are not at home during the day. And while the ability to solicit on Saturday provides some relief from this restriction, it strikes me as inadequate. Restricted to Saturdays, the plaintiff organization, with its finite number of members, may well be unable to reach most of those who are at home on Saturdays but not on weekdays. Many of these same people- are at home during the weekday evenings and could be reached if canvassing were allowed on weekdays and evenings. Moreover, many who would be at home during weekday evenings and thus accessible to the plaintiff organization will be away on Saturdays, especially in the summertime.17
In my view, absent evidence to the contrary from the defendants, I do not believe they have met their burden of establishing that the forums for communication left open to the plaintiff organization are ample.
IY. Conclusion
In sum, I would strike down the Munhall ordinance on the grounds that it unlawfully discriminates on the basis of viewpoint without any compelling governmental interest, and would strike down the Moon, McCandless and Richland (and Munhall) ordinances on grounds that they fail to provide ample alternative channels of communication to the plaintiff organization. Therefore, I respectfully dissent.18

. In McCandless and Richland, the "covered activities" include “the conducting of retail sales” by "transient vendors” and soliciting funds for religious, charitable, or non-profit causes. Exempted from the category of covered activities are sales of milk or bakery products and all door-to-door solicitation by persons who have a residence or business office within the town. In McCandless, persons who have been convicted of any felony or misdemeanor involving moral turpitude may be prohibited from soliciting altogether. In Richland, the Chief of Police and Board of Supervisors may revoke a permit if it is deemed “beneficial to the public health, safety or morals.” Those wishing to undertake covered activities and who have obtained the requisite permissions may do so in McCandless from 9 a.m. to 5 p.m. from October 1 to April 30. In summer (May 1 to September 30), soliciting hours are extended to last from 9 a.m. to 9 p.m. In Richland, the hours are 9 a.m. to 6 p.m. In Moon, covered activities include sales and offers to sell by personal solicitation and from house to house "any goods, wares, merchandise, literary productions, magazines, periodicals, fruits, fish, vegetables, produce, oysters, milk or any articles of trade whatsoever.” As in McCandless, covered activities in Moon also include solicitation of funds for religious, charitable or non-profit causes. Exempted, among others, are persons "selling personal property at wholesale to dealers in such articles," newsboys, merchants delivering in the regular course of business, truck gardeners, or manufacturers or producers in the sale of bread, meat or milk. After extensive application procedures, including fingerprinting, submission of photographs and references, the Chief of Police may issue the required permits and identification cards to any person except one convicted of a felony or misdemeanor involving moral turpitude. The Mun-hall ordinance is discussed in the text.


. The Munhall ordinance actually states that canvassing is allowed on Saturdays between the hours of 9:00 a.m. and 12:00 noon only. The district court declared the Munhall ordinance unconstitutional partly because of this 12:00 noon cut-off, and Munhall has taken no objection to this ruling. I therefore assume that Munhall permits soliciting until 5:00 p.m. on Saturdays.


. I note further that the Munhall Chief of Police recalled that this event occurred at noontime. This testimony further diminishes the value of this isolated incident in supporting a crime-prevention rationale for a restriction on night-time canvassing.


. Even if there were factual support in the record for the assertion that the ordinances prevent crime by lessening the ability of burglars to pose as canvassers after dark, the ordinances of Munhall and Richland are too broad. During the summer months in Pennsylvania, it is amply light until at least 8 or 9 p.m. Yet the Munhall ordinance cuts off soliciting at 5 p.m. throughout the entire year, and the Richland ordinance cuts it off at 6 p.m. Thus, unless one accepts a privacy rationale, see infra, there is no significant interest in these aspects of Munhall’s and Richland's ordinances. Moon and McCandless, by contrast, have at least tailored their anti-solicitation ordinances to take account of the longer daylight periods during the summer months. See Grayned v. City of Rockford, 408 U.S. 104, 116-17, 92 S.Ct. 2294, 2303-04, 33 L.Ed.2d 222 (1972) ("regulation must be narrowly tailored" to further the asserted state interest).


. Implicit in my comment on this point is that the Girl Scouts, although assuredly wholesome and unobjectionable to almost all, nonetheless request support for certain traditional values when they solicit for funds. I believe it to be discriminatory when, as in Munhall, the Girl Scouts, Boy Scouts and "similar organizations" may ask for financial support for their efforts in appropriately inculcating and educating youth as to important values, but when representatives of other organizations, with less traditional views, cannot solicit door-to-door at similar times. Whatever may be said about the justification for the exception for groups, such as the girl scouts, under the “anti-crime” rationale, the exception cannot be justified under the privacy rationale, since all disruptions are equally viola-tive of the privacy interests of homeowners.


. The district court relied on this justification in upholding the ordinances, but the majority eschewed it.


. In so stating, I do not mean to pass on the constitutionality of a traditional anti-trespass ordinance as applied to a solicitor who entered on property marked, for example, “Republicans only.” My point is that the legislature cannot mandate such discrimination for all citizens, See Martin v. City of Struthers, 319 U.S. 141, 63 S.Ct. 862, 87 L.Ed. 1313 (1943); cf. Shelley v. Kraemer, 334 U.S. 1, 68 S.Ct. 836, 92 L.Ed. 1161 (1948).


. I shall not speculate on whether this discrimination violates the commerce clause or the privileges and immunities clause of Article IV.


. The ordinances also favor certain forms of commercial solicitation over other forms, but I do not believe that the plaintiffs have standing to complain about the discrimination among forms of commercial solicitation. Bates v. State Bar of Arizona, 433 U.S. 350, 380-81, 97 S.Ct. 2691, 2707-08, 53 L.Ed.2d 810 (1977).


. Two of the cases cited by the majority in support of its view that this sort of favoritism is not "content” or "viewpoint”-based. Greer v. Spock, 424 U.S. 828, 838-39, 96 S.Ct. 1211, 1217-*19318, 47 L.Ed.2d 505 (1976) and Lehman v. City of Shaker Heights, 418 U.S. 298, 303-04, 94 S.Ct. 2714, 2717-18, 41 L.Ed.2d 770 (1974), do not provide the strongest support. Greer dealt with political speech on military bases, which, to my mind, is a rather special case. The plurality opinion in Lehman justified the ban on political advertising on buses on grounds that the bus rider was a captive audience. Nonetheless, I agree that it is difficult to distinguish comments in Members of the City Council of Los Angeles v. Taxpayers for Vincent, — U.S. -, 104 S.Ct. 2118, 2133, 80 L.Ed.2d 772 (1984).


. The Munhall ordinance originally prohibited Saturday afternoon canvassing, but the district court declared that aspect of it to be unconstitutional, and Munhall has not appealed. See supra note 2.


. We do not know, for example, whether these towns have shopping districts or parks or the percentage of unlisted phone numbers therein, or the cost of mail or other communication.


. In fairness, it must be noted that the district court also stated that ample alternatives for communication existed and it may be that the majority is simply declining to hold this finding clearly erroneous. If so, the majority simply repeats the error of the district court in placing the burden of proof on the plaintiffs to show that ample alternatives do not exist and then finding that the plaintiffs have not discharged their burden. See discussion infra.


. We realize, of course, that Linmark concerned commercial, not political speech. However, since a state may impose time, place, and manner regulations on commercial speech, as on non-commercial speech, only if ample alternatives exist, Linmark is not inapposite. Indeed, if the burden is on the state in commercial speech cases, the greater protection afforded non-commercial speech. Central Hudson Gas v. Public Service Commission of New York, 447 U.S. 557, 562-63, 100 S.Ct. 2343, 2349-50, 65 L.Ed.2d 341 (1980), implies that the burden lies on the state in the case of political speech.


. My conclusion that the burden should be on the government body to show an ample alternative forum finds support in the following illustration, which is doubtless mirrored in the ordinances of many towns in America. Assume that a town passes numerous restrictive ordinances, such as those preventing the posting on telephone poles, or those limiting the time of door-to-door canvassing, or those limiting the times and places for demonstrations in public parks. Taken individually, each of these regulations is relatively harmless, but if they are enacted cumulatively in a given geographical area, they will seriously infringe upon the speech rights of those unable to afford the more expensive methods of communication. See Martin v. City of Struthers, 319 U.S. 141, 146, 63 S.Ct. 862, 864, 87 L.Ed. 1313 (1943) ("Door to door distribution of circulars is essential to the poorly financed causes of little people.”) The passage of such ordinances in succession can create a special problem, in that there is a danger that, in practical terms, the "ample alternatives” test subjects only the last ordinance passed to constitutional attack, while potentially more serious and vulnerable but earlier enacted regulations infringing speech rights remain intact. In such a situation, the plaintiff has virtually been painted into a corner. It therefore seems unfair to impose the burden of demonstrating ample alternatives upon him, and fair to impose it on the government body promulgating the ordinances.


. Even for those who can afford other means of communication, door-to-door solicitation may have special advantages because of the personal contact involved.


. Although I too must go outside the record in order to support my position with scientific, as opposed to experiential data, I note that there is some evidence supporting my view. A study conducted in 1976 by the Research Triangle Institute and a study conducted in 1972 by the United States Bureau of the Census, an organization presumably expert in door-to-door solicitation, show that the probabilities of reaching many individuals via door-to-door solicitation increase substantially when canvassing is conducted in the evening hours. According to the 1976 survey, the odds of reaching at least one member of a household range from 0.39 and 0.57 between 9 a.m. and 5 p.m. on weekdays. Between 5 p.m. and 10 p.m. on weekdays, the probabilities range from 0.58 to 0.68. See Weeks, Optimal Times to contact Sample Households, 44 Public Opinion Q. 101, > 107 (Spring 1980) (table 3b). And it is indubitable, given the vastly increased number of women in the work force since 1976, that the 1976 estimate of the number of people home during the day is greatly inflated. Moreover, according to data from the 1972 survey conducted by the Census Bureau, a solicitor in a town without restrictive ordinances could be 50 percent more effective. See United States Bureau of Census, Who’s Home When (1972). As the Census Bureau concluded, "It would be most unproductive to use the morning and early afternoon hours for anything but callbacks” in an attempt to reach young men. In fairness, however, it must be noted that the Census Bureau did not attempt to calculate what effect the availability of Saturday soliciting might have on its conclusion.


. I concur in the judgment of the majority insofar as it holds that the plaintiffs do not have standing to challenge the procedures whereby the local chiefs of police can deny permits to groups "injurious to the public morals” (a standard that would appear to be of doubtful constitutionality, to say the least), and insofar as it holds that the ordinances are not unconstitutionally vague.